DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     2638 SINGER ISLAND, LLC,
                             Appellant,

                                    v.

                    PALM AVENUE HIALEAH, LLC,
                            Appellee.

                              No. 4D16-3582

                          [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu T. Sasser, Judge; L.T. Case No. 50-2008-CA-
031655-XXXX-MB.

  Robert B. Cook of Cook Law Firm, Palm Beach Gardens, for appellant.

  John L. Penson of John L. Penson, P.A., Bay Harbor Islands, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.